DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 4/29/2022 amended claims 1-13.  Applicants’ amendments overcome the claim objections and the 35 USC 112 rejections from the office action mailed 1/31/2021; therefore the objections are withdrawn.  Neither applicants’ amendments nor arguments addressed below are not persuasive in overcoming the 35 USC 103 rejection over Erdemir ‘155 in view of Erdemir ‘894 from the office action mailed 1/31/2022; therefore this rejection is maintained below.  Applicants have not addressed the double patenting rejections from the office action mailed 1/31/2022; therefore these rejections are maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Erdemir ‘155 et al., US Patent Application Publication No. 2018/0163155 (hereinafter referred to as Erdemir ‘155).    
Regarding claims 1, 3-4 and 7, Erdemir ‘155 discloses a nanocomposite coating and method of making and using the coating.  The nanocomposite coating is disposed on a base material, such as a metal, ceramic or steel including engine and/or machine components (apparatus and substrate as recited in claim 1 and reads on claims 3-4) (Para. [0019] and see Claim 18 of Erdemir ‘155) wherein the nanocomposite coating consists essentially of a matrix of an alloy selected from the group of Cu, Ni, Pd, Pt and Re which are catalytically active for cracking of carbon bonds in oils and greases and a grain structure selected from the group of borides, refractory metal carbides, and transition metal nitrides (as recited in claims 1 and 7) (see Abstract and Para. [0005] and see Claim 7 of Erdemir ‘155).      
Erdemir ‘155 further discloses disposing a hydrocarbon on the nanocomposite coating; engaging the nanocomposite coating with a surface, the hydrocarbon disposed therebetween; forming a carbon film disposed between the coating and the surface, thereby lubricating the nanocomposite coating (as recited in claim 1) (see Claim 15 of Erdemir ‘155).  
Erdemir ‘155 discloses all the limitations discussed above and further discloses grains selected from transition metal nitrides (see Claim 9 of Erdemir ‘155) but does not explicitly disclose vanadium nitride grains as recited in claim 1.  
It is the position of the examiner that as it is well known that vanadium is a transitional metal and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use vanadium nitride grains in the nanocomposite of Erdemir ‘155.    

Regarding claim 2, Erdemir ‘155 discloses the weight percentages of the most preferred nanocomposite includes about 1-10% by weight for the matrix and 90-99% by weight the nano-sized grains (as recited in claim 2) (Para. [0019]).  
	Regarding claim 5, Erdemir ‘155 discloses the oil being essentially free of additives (as recited in claim 5) (see Claim 5 of Erdemir ‘155).  
	Regarding claim 6, Erdemir ‘155 discloses the carbon film consisting essentially of diamond like carbon (DLC) (as recited in claim 6) (see Claim 6 of Erdemir ‘155).  
	Regarding claims 8-13, see discussion above.  

Double Patenting
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.       Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,287,526. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending patent no. '526 discloses the same limitations as the instant claims except for the matrix being selected from nitrides, borides, carbides, and nitrocarbides of Cu, Ni, Pd, Pt and Re which would have been obvious in light of the disclosure to Erdemir ‘155 which is incorporated herein by reference.  
  These are the same reaction components recited in the instant claims.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Double Patenting II
8.       Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,845,441. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending patent no. '441 discloses the same limitations as the instant claims except for the matrix being selected from nitrides, borides, carbides, and nitrocarbides of Cu, Ni, Pd, Pt and Re which would have been obvious in light of the disclosure to Erdemir ‘155 which is incorporated herein by reference.  
  These are the same reaction components recited in the instant claims.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Double Patenting III
9.       Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,255,238.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending patent no. '238 discloses the same limitations as the instant claims except for the matrix being selected from nitrides, borides, carbides, and nitrocarbides of Cu, Ni, Pd, Pt and Re which would have been obvious in light of the disclosure to Erdemir ‘155 which is incorporated herein by reference.  
  These are the same reaction components recited in the instant claims.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Response to Arguments
10.	Applicants’ response filed 4/29/2022 regarding claims 1-13 have been fully considered and are not persuasive.  
Applicants argue that Erdemir ‘155 does not teach a nanocomposite coating such as the one recited in instant claim 1.  This argument is not persuasive.  Erdemir ‘155 discloses grains selected from transition metal nitrides (see Claim 9 of Erdemir ‘155).  It is the position of the examiner that as it is well known that vanadium is a transitional metal that it therefore would have been obvious to one of ordinary skill in the art at the time of the invention to use vanadium nitride grains in the nanocomposite of Erdemir ‘155.    

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771